     Case 2:21-cv-00316-JCM-VCF Document 1 Filed 02/24/21 Page 1 of 4


1      LEW BRANDON, JR., ESQ.
       Nevada Bar No.: 5880
2      ANDREW GUZIK, ESQ.
3      Nevada Bar No. 12758
       HOMERO GONZALEZ, ESQ.
4      Nevada Bar No. 15231
       BRANDON | SMERBER LAW FIRM
5      139 East Warm Springs
6
       Las Vegas, Nevada 89119
       (702) 380-0007
7      (702) 380-2964 – facsimile
       l.brandon@bsnv.law
8      a.guzik@bsnv.law
       h.gonzalez@bsnv.law
9
       Attorneys for Defendant,
10     99 CENTS ONLY STORES, LLC

11                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
12

13      DAMON DUPREE MILLER,
                                                        CASE NO.:
14              Plaintiff,
15
        v.
16
        99 CENTS ONLY STORES, LLC; DOE
17      EMPLOYEES I through XXX, inclusive; and
        DOE MAINTENANCE/CUSTODIAL
18
        COMPANIES I through XXX, inclusive,
19
                    Defendants.
20
             DEFENDANT, 99 CENTS ONLY STORES, LLC’ S NOTICE OF REMOVAL OF
21
              ACTION TO UNITED STATES DISTRICT COURT UNDER 28 USC § 1441(a)
22
               Defendant, 99 CENTS ONLY STORES, LLC, by its undersigned attorney, LEW
23
       BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and HOMERO GONZALEZ, ESQ., of
24

25     BRANDON | SMERBER LAW FIRM, hereby removes the above-captioned case to the United

26     States District Court, Clark County, Nevada, where the action is now pending, pursuant to 28
27     USC § 1441(a) and states as follows:
28




                                              Page 1 of 4
     Case 2:21-cv-00316-JCM-VCF Document 1 Filed 02/24/21 Page 2 of 4


1              1.       The above -entitled action was commenced in the Eighth Judicial District Court,
2      Clark County, State of Nevada on February 9, 2021, bearing Case No. A-21-829127-C. The action
3
       is now pending in the Eighth Judicial District Court, Clark County, State of Nevada.
4
               2.       Plaintiff filed his initial complaint on or about February 9, 2021. Plaintiff’s
5

6
       Complaint fails to state that this case is one which is or has become removable. See Harris v.

7      Bankers Life & Cas. Co., 425 F.3d 689 (9th Cir. 2005). Defendant, 99 Cents Only Stores, LLC.

8      filed an Answer to the complaint on February 12, 2021.
9
               3.       On February 23, 2021, Plaintiff served upon Defendant, 99 Cents Store Only,
10
       LLC, his Petition for Exemption from Arbitration, wherein Plaintiff alleges that he sustained
11
       general damages of approximately Fifty-Four Thousand Two Hundred Sixty-Five Dollars &
12

13     83/100 ($54,265.83) with residual pain to his low back, radiating down his legs with numbness

14     in his toe. This Notice of Removal was filed timely as it was filed within thirty (30) days of
15
       service of the Petition for Exemption from Arbitration served upon 99 Cents Store Only, LLC,
16
       which was the first motion, order or other paper from which it could first be ascertained that this
17
       case is one which is or has become removable. See 28 U.S.C. 1446(b); Harris, 425 F.3d 689.
18

19             4.       Pursuant to Fed. R. Civ. P. 6 (a), the last day of the thirty (30) day period set forth

20     under 28 U.S.C. 1446(b) is March 25, 2021. See 28 U.S.C. 1446(b); Harris v. Bankers Life &
21
       Cas. Co., 425 F.3d 689 (9th Cir. 2005).
22
               5.       This action concerns an allegation that the Defendant failed to design, construct,
23
       control, supervise, repair and/or maintain the property in a reasonable and safe manner, causing
24

25     injury to Plaintiff.

26             6.       At the commencement of this action and at the time of the filing of this Notice of
27     Removal, Plaintiff, DAMON DUPREE MILLER, was, and now is, a citizen of the State of
28
       Nevada.




                                                 Page 2 of 4
     Case 2:21-cv-00316-JCM-VCF Document 1 Filed 02/24/21 Page 3 of 4


1              7.        At the commencement of this action and at all times herein, Defendant, 99
2      CENTS STORE ONLY, LLC, was, and now is, a limited liability company duly organized and
3
       existing under the laws of the State of California with its principal place of business in California,
4
       and therefore, is a citizen of the State of California.
5

6
               8.        Upon information and belief, Plaintiff, DAMON DUPREE MILLER’s general

7      damages and unknown future medical specials are approximately Fifty-Four Thousand Two

8      Hundred Sixty-Five Dollars & 83/100 ($54,265.83) with residual pain to his low back, radiating
9
       down his legs with numbness in his toe. As a result, the amount in controversy exceeds Seventy-
10
       Five Thousand Dollars ($75,000.00).
11
               9.        The United States District Court for the District of Nevada has original
12

13     jurisdiction pursuant to 28 U.S.C. § 1332 in that the parties are citizens of different States and the

14     amount in controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000.00)
15
       exclusive of interests and costs.
16
               10.       Accordingly, Plaintiff’s Complaint is removal pursuant to 28 U.S.C. 1441, which
17
       provides that a defendant may remove a case over which the federal court has original jurisdiction.
18

19             11.       A copy of all process and pleadings served upon the Defendant is attached hereto

20     as Exhibit “1.”
21
                WHEREFORE, Defendant, 99 CENTS STORE ONLY, LLC, a California limited
22
       liability company respectfully requests that this action proceed in this Court as an action properly
23
       ///
24

25     ///

26     ///
27     ///
28
       ///




                                                 Page 3 of 4
     Case 2:21-cv-00316-JCM-VCF Document 1 Filed 02/24/21 Page 4 of 4


1      removed to it.
2             DATED this 24th day of February, 2021.
3
                                               BRANDON | SMERBER LAW FIRM
4
                                               /s/ Lew Brandon, Jr., Esq.
5                                              LEW BRANDON, JR., ESQ.
6
                                               Nevada Bar No. 5880
                                               ANDREW GUZIK, ESQ.
7                                              Nevada Bar No. 12758
                                               HOMERO GONZALEZ, ESQ.
8                                              Nevada Bar No. 15231
                                               139 East Warm Springs Road
9
                                               Las Vegas, Nevada 89119
10                                             Attorneys for Defendant,
                                               99 CENTS ONLY STORES, LLC
11
                                        CERTIFICATE OF SERVICE
12

13              Pursuant to NRCP 5(b), I hereby certify that on February 24, 2021, I served the foregoing

14     DEFENDANT, 99 CENTS ONLY STORES, LLC’ S NOTICE OF REMOVAL OF
15
       ACTION TO UNITED STATES DISTRICT COURT UNDER 28 USC § 1441(a) via the
16
       Court’s electronic filing and service systems to all parties on the current service list.
17
        RAMZY P. LADAH, ESQ.
18
        Nevada Bar No. 11405
19      JOSEPH C. CHU, ESQ.
        Nevada Bar No. 11082
20      LADAH LAW FIRM
        517 S. Third Street
21
        Las Vegas, Nevada 89101
22      (702) 252-0055
        (702) 248-0055 / Facsimile
23      litigation@ladahlaw.com
        Attorneys for Plaintiff,
24      DAMON DUPREE MILLER
25
                                               /s/ Bonita Alexander
26                                             An Employee of BRANDON | SMERBER LAW FIRM

27

28




                                                Page 4 of 4
